Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/934,305 filed 7/21/20. Claims 1-20 are pending with claims 1, 11 and 20 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,755,061 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘061 patent with some minor changes in wording/terminology. The instant application and the ‘061 patent teach a method, system and non-transitory computer readable medium comprising: receiving image data including a representation of a physical item, analyzing the image data to recognize an object corresponding to an identification indicator of the physical item, determining whether the identification indicator of the physical item includes a representation of a barcode; in response to determining that the identification indicator of the physical item includes the representation of the barcode, extracting verification metadata from the representation of the barcode, the verification metadata including information for verifying whether the physical item is an authentic item; sending, to a server, the verification metadata to determine manufacturer verification information associated with the verification metadata; receiving, from the server, the manufacturer verification information; sending, to a second server, the manufacturer .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le Henaff US 2018/0349695 A1.
Le Henaff teaches:
With respect to claim 1, A method, comprising: analyzing image data to recognize an object corresponding to an identification indicator of a physical item (paragraphs 0043-0044); extracting verification metadata from the identification indicator, the verification metadata including information for verifying whether the physical item is an authentic item (paragraphs 0043-0044; 0127-0132; fig. 9); 

With respect to claim 2, The method of claim 1, further comprising: receiving image data including a representation of a physical item; determining whether the identification indicator of the physical item includes a representation of a barcode (paragraphs 0127-0132).  

With respect to claim 3, The method of claim 1, further comprising: sending the verification metadata to determine manufacturer verification information associated with the verification metadata (paragraphs 0044-0046; 0129-0135).  

With respect to claim 4, The method of claim 1, further comprising: sending the manufacturer verification information and the verification metadata to determine provenance information associated with the physical item, the provenance information including at least information indicating authenticity of the physical item (paragraphs 0044-0046; 0129-0135).  

With respect to claim 5, The method of claim 4, wherein the provenance information further includes manufacturing information of the physical item, and further comprising: 46Docket No: 4218.867US2 causing display of the manufacturing information based at least in part on the provenance information (paragraphs 0044-0046).  

With respect to claim 11, A system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: analyzing image data to recognize an object corresponding to an identification indicator of a physical item (paragraphs 0043-0044); extracting verification metadata from the identification indicator, the verification metadata including information for verifying whether the physical item is an authentic item (paragraphs 0043-0044; 0127-0132; fig. 9); receiving manufacturer verification information based at least in part on the verification metadata (paragraphs 0044-0046; 0129-0135); receiving provenance information associated with the physical item based at least in part on the manufacturer verification information and the verification metadata (paragraphs 0044-0046; 0129-0135); and causing display of a media overlay including the physical item based at least in part on the provenance information, wherein the media overlay includes an indication of authenticity of the physical item (paragraphs 0044-0046).  

With respect to claim 12, The system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: receiving image data including a representation of a physical item; determining whether the identification indicator of the physical item includes a representation of a barcode (paragraphs 0127-0132).  

With respect to claim 13, The system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: sending the verification metadata to determine manufacturer verification information associated with the verification metadata (paragraphs 0044-0046; 0129-0135).  



With respect to claim 15, The system of claim 14, wherein the provenance information further includes manufacturing information of the physical item, and further comprising: causing display of the manufacturing information based at least in part on the provenance information (paragraphs 0044-0046).  

With respect to claim 20, A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: analyzing image data to recognize an object corresponding to an identification indicator of a physical item (paragraphs 0043-0044); extracting verification metadata from the identification indicator, the verification metadata including information for verifying whether the physical item is an authentic item (paragraphs 0043-0044; 0127-0132; fig. 9); receiving manufacturer verification information based at least in part on the verification metadata (paragraphs 0044-0046; 0129-0135); receiving provenance information associated with the physical item based at least in part on the manufacturer verification information and the verification metadata (paragraphs 0044-0046; 0129-0135); and causing display of a media overlay including the physical item based at least in part on the provenance information, wherein the media overlay includes an indication of authenticity of the physical item (paragraphs 0044-0046).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Henaff US 2018/0349695 A1 in view of Hefei Langjin Anti Counterfeiting Tech Co. Ltd. CN 108830626 A1 (machine translation provided).
The teachings of Le Henaff have been discussed above.
Le Henaff fails to specifically teach:


With respect to claims 7 and 17, wherein the provenance information further includes historical information of the physical item, and further comprising: causing display of the historical information, the historical information comprising provenance metadata of the physical item, the provenance metadata including a record of ownership of the physical item.  

With respect to claim 8, The method of claim 1, wherein the manufacturer verification information includes a verification uniform resource locator (URL) and a set of verification parameters, the set of verification parameters including at least one of a respective product identifier, a respective item identifier, or location information based at least in part on metadata associated with the image data or global positioning system (GPS) information.  

However, Hefei Langjin Anti Counterfeiting Tech Co. Ltd. Teaches:
With respect to claims 6 and 16, wherein the manufacturing information comprises a uniform resource locator (URL) corresponding to media content associated with a manufacturing process of the physical item (abstract; page 5 (5) – page 6 (7)).  

With respect to claims 7 and 17, wherein the provenance information further includes historical information of the physical item, and further comprising: causing display of the historical information, the historical information comprising provenance metadata of the physical item, the provenance metadata including a record of ownership of the physical item (page 6 (7)).  

With respect to claim 8, The method of claim 1, wherein the manufacturer verification information includes a verification uniform resource locator (URL) and a set of verification parameters, the set of verification parameters including at least one of a respective product identifier, a respective item identifier, or location information based at least in part on metadata associated with the image data or global positioning system (GPS) information (abstract; page 5 (5) – page 6 (7)).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Le Henaff to include a URL associated with the manufacturing process of the item, as taught by Hefei Langjin Anti Counterfeiting Tech Co. Ltd., to provide an anti-counterfeiting traceability system to help prevent economic loss to a consumer and manufacturer (abstract; page 3, Background Art (first paragraph)).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Henaff US 2018/0349695 A1 in view of Gao et al. US 2019/0034897 A1.
The teachings of Le Henaff have been discussed above.
Le Henaff teaches a 2D barcode such as a QR code (as shown in the rejection of claim 11 above) but fails to specifically teach:

With respect to claim 18, The system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: determining whether the recognized object corresponds to a representation of a three- dimensional barcode, the representation of the three-dimensional barcode comprising a textured surface.


With respect to claim 18, The system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: determining whether the recognized object corresponds to a representation of a three- dimensional barcode, the representation of the three-dimensional barcode comprising a textured surface (paragraph 0021).
 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Le Henaff to utilize a 3D barcode, as taught by Gao, as an obvious matter of design choice as it is difficult to alter or obstruct a 3D barcode’s information (paragraph 0021), thereby increasing security of the item to which the code is attached. 

Allowable Subject Matter
Claims 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejections. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 9 and all its dependencies, further comprising: determining whether the recognized object corresponds to a representation of a three- dimensional barcode, the representation of the three-dimensional barcode comprising a textured surface; analyzing the representation of the three-dimensional barcode to recognize a set of features corresponding to information for verifying authenticity of the physical item; transforming the set of features into a three-dimensional mesh, the three-dimensional mesh including a set of vertices and a set of edges; and extracting verification metadata from the three-dimensional mesh, the verification metadata including information for 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH